This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-2144

                                     Linda G. Busby,
                                         Relator,

                                            vs.

                              Charter Communications, LLC,
                                       Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                   Filed August 3, 2015
                                         Affirmed
                                    Toussaint, Judge*

                  Department of Employment and Economic Development
                                  File No. 32896858-3

Corey W. Kobbervig, St. Paul, Minnesota (for relator)

Charter Communications, LLC, c/o TALX UCM Services, Inc., St. Louis, Missouri
(respondent)

Lee B. Nelson, Munazza Humayun, Minnesota Department of Employment and
Economic Development, St. Paul, Minnesota (for respondent department)

         Considered and decided by Reilly, Presiding Judge; Hooten, Judge; and Toussaint,

Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                        UNPUBLISHED OPINION

TOUSSAINT, Judge

      Relator challenges the decision of the unemployment-law judge (ULJ) that she is

ineligible for unemployment benefits because she was discharged for employment

misconduct. Because substantial evidence supports the ULJ’s findings and because such

conduct is disqualifying misconduct, we affirm.

                                    DECISION

      The sole issue is whether relator’s conduct constituted employment misconduct

under Minn. Stat. § 268.095, subd. 4(1) (2014). The ULJ determined that it did constitute

misconduct.

      We review the ULJ’s factual findings in the light most favorable to the decision,

Schmidgall v. FilmTec Corp., 644 N.W.2d 801, 804 (Minn. 2002), and will not disturb

the ULJ’s factual findings when the evidence substantially sustains them, Minn. Stat.

§ 268.105, subd. 7(d) (2014). But whether an act constitutes employment misconduct is a

question of law, which we review de novo. Stagg v. Vintage Place Inc., 796 N.W.2d 312,

315 (Minn. 2011).

      An applicant who was discharged for employment misconduct is ineligible for

unemployment benefits. Minn. Stat. § 268.095, subd. 4(1). “Employment misconduct”

is, in relevant part, “any intentional, negligent, or indifferent conduct” that displays

clearly “a serious violation of the standards of behavior the employer has the right to

reasonably expect of the employee.” Minn. Stat. § 268.095, subd. 6(a) (2014).




                                           2
       Relator worked as a call center representative for respondent Charter

Communications, LLC from March 2013 to September 2014. She was discharged based

on inappropriate conduct and policy violations during customer calls on August 15 and

28, 2014.

       The ULJ credited the testimony of the employer’s witnesses and determined that

the employer had reasonable policies for handling unruly customers and dropped calls,

relator did not follow those policies, and her conduct “showed clearly a serious violation

of the standards of behavior the employer has a right to reasonably expect of the

employee.” The ULJ also determined that the policies “reflect behaviors a call center

could reasonably expect its [call center representatives] to take when dealing with

customers, even in the absence of a formal, written policy.”

       Specifically, with respect to the August 15 call, the ULJ found that relator made

no attempt to de-escalate before hanging up on a customer.

              [Relator] was dealing with a customer who was frustrated
              with his video service, but was not being belligerent with
              [relator] directly. . . . The customer said, “ah, sh-t,” under his
              breath, but did not direct any hostility or profanity at [relator]
              directly. [Relator] said that she did not have to listen to that
              kind of talk, and hung up on the customer.

With respect to the August 28 call, the ULJ found that relator “was initially sarcastic with

a customer calling to report a problem” and later hung up on that customer, erroneously

believing that the call had been disconnected. But relator neither verified that the call had

been disconnected nor reported the dropped call to a supervisor as required by policy.

These findings are supported by the record, and support the conclusion that relator



                                              3
displayed clearly a serious violation of the standards of behavior the employer has the

right to reasonably expect.

       Refusing to follow an employer’s reasonable policies and requests generally

constitutes employment misconduct. Schmidgall, 644 N.W.2d at 804. We have also

concluded that rude or offensive conduct toward customers can be employment

misconduct. See Montgomery v. F & M Marquette Nat’l Bank, 384 N.W.2d 602, 605

(Minn. App. 1986) (concluding that evidence that employee became angry with a

customer and “‛slammed’ down the phone” supported a finding of misconduct), review

denied (Minn. June 13, 1986).

       Relator argues that she received no training on the relevant policies and in fact was

instructed by supervisors to hang up on unruly customers. But she acknowledges that the

policies were available online and that she had received at least some training. And

witnesses testified that relator had previously handled difficult calls in compliance with

the policies.

       Relator argues that, at most, she made good-faith errors in judgment. Good-faith

errors in judgment—if judgment is required—are not employment misconduct. Minn.

Stat. § 268.095, subd. 6(b)(6) (2014). But even if judgment was required with respect to

ending these two calls, no judgment was required with respect to whether it was

acceptable to treat customers in a confrontational and sarcastic manner. And the ULJ did

not believe that the first caller had been aggressive or that technical difficulties explained

relator’s handling of the second dropped call.         “Credibility determinations are the




                                              4
exclusive province of the ULJ and will not be disturbed on appeal.”           Skarhus v.

Davanni’s Inc., 721 N.W.2d 340, 345 (Minn. App. 2006).

      Reviewing the factual findings in the light most favorable to the decision and

deferring to the ULJ’s credibility determinations, substantial evidence supports the ULJ’s

findings that relator did not follow her employer’s reasonable policies in handling

customer calls in two separate incidents and that her treatment of customers was

unacceptable. These incidents support the ULJ’s conclusion that relator showed clearly a

serious violation of the standards of behavior her employer has a right to reasonably

expect.

      Affirmed.




                                            5